Citation Nr: 0119290	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-08 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran had active service from November 1988 to November 
1990, with active duty for training occurring from April 2, 
1982, to July 15, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision entered in September 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, denying the veteran's 
claim for increase for his service-connected low back strain.  
By the rating action of September 1999, a temporary total 
rating was also assigned from May 21, 1999, through June 30, 
1999, based on the veteran's need for a body cast utilized in 
an attempt to alleviate his reported low back pain.  
Effective July 1, 1999, the temporary total rating was 
replaced with the previously assigned 10 percent schedular 
evaluation.  Following a VA examination in October 1999, the 
10 percent rating was continued.  A notice of disagreement 
was received in December 1999, and a timely substantive 
appeal was filed the following month.  A hearing was held in 
Washington, DC, on May 30, 2001, before Iris S. Sherman, a 
member of the Board who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
Supp. 2000) and who is rendering the determination in this 
case.

In February 2001, the veteran filed a claim for an increased 
rating for his service-connected bilateral foot disorder.  
This issue, which is not currently prepared for appellate 
review, is referred to the RO for appropriate action.


REMAND

While this appeal was in remand status, a significant change 
in the law was effectuated.  Specifically, on November 9, 
2000, the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefined and expanded the obligations of VA with respect to 
the duty to assist.  This change in the law was made 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No.106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Based on this legislative change, the RO has not been 
afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law with respect to 
the matter on appeal.  The end result is that the veteran has 
not been informed of the VCAA provisions that may have 
applicability to the issue herein presented, and he therefore 
may have been denied the opportunity to formulate appropriate 
argument on appeal to the Board.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No.16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

The applicable criteria provide that accurate and fully 
descriptive medical examinations are required in an increased 
rating case, with emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1 (2000).  
Such an examination has not been conducted in this case.  The 
VA orthopedic examination conducted in October 1999 is 
inadequate for rating purposes as the examiner did not have 
the claims folder for review and the requirements of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) were not fully addressed.  
Medical reports must be interpreted in light of the whole 
recorded history.  See 38 C.F.R. § 4.2 (2000). Also, in 
DeLuca, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) held that in evaluating a service-
connected joint, functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement under 38 C.F.R. § 4.45 
must be addressed.  The Court also held that the 
determinations as to functional loss were to be expressed in 
terms of additional range of motion loss due to any pain, 
weakened movement, excess fatigability or incoordination.  
While the examiner reported that there was no objective pain 
on motion, he did not address functional loss due to 
weakness, fatigability or incoordination. 

There is an indication in the record that the veteran has 
been treated at the Baltimore VA Medical Center.  Treatment 
records from this facility should be requested prior to a VA 
examination so that the record is complete.

The veteran's attention is directed to the following 
regulation:

Sec. 3.655 Failure to report for Department of Veterans 
Affairs examination.

(a)  General. When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim for 
increase. When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied.

38 C.F.R. § 3.655 (2000).

Accordingly, the case is REMANDED to the RO for the 
following: 

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
lumbar or low back strain in recent 
years.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained, including from 
the Baltimore VAMC.

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected low back strain.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.

The orthopedic examiner should provide 
the following information.  The answers 
should be numbered to correspond to the 
questions posed.  If the examiner is 
unable to answer any question, the 
reasons therefor should be provided.

I.  The ranges of motion of the veteran's 
low back and the normal ranges of motion.

II.  Whether there is any muscle spasm on 
extreme forward bending; loss of lateral 
motion; abnormal mobility on forced 
motion; listing of whole spine to 
opposite side, positive Goldthwait's 
sign, osteoarthritic changes or narrowing 
or irregularity of a joint space.

III.  Whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the service-connected low 
back strain due to any of the following: 
(1) Pain on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable or 
unfavorable) due to pain on use or during 
flare ups under § 4.45.  If the examiner 
is unable to make such a determination, 
it should be so indicated on the record.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim for increase on the basis 
of the VCAA, 38 C.F.R. §§ 4.40 and 4.45, 
and the provisions of DeLuca.  If the 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case.  This should additionally 
include consideration and discussion of 
38 C.F.R. § 3.655, if the veteran fails 
to appear for the scheduled examination.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousy v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No.103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 
5101 (West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M2 1 - 1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21- 1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




